EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: non-elected claims cancelled as described below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10, 12-17, 19, 21, and 22 directed to inventions non-elected without traverse.  Accordingly, claims 8-10, 12-17, 19, 21, and 22 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendment to the claim reciting that the lateral reinforcing and spacing bolts are separately nutted adjacent both inside the inner corrugated metal pipe and outside the outer corrugated metal pipe, respectively, overcomes Henderson (U.S. Pub. No. 2002/0124502). While Henderson (U.S. Pub. No. 2013/0255169) shows a similar lateral bolt and nut configuration with regards to an inner and outer corrugated metal pipe, the applicant further amended the claim to include that a plurality of sleeved anchor bolts are suspended from the lateral reinforcing and spacing bolts. After updating the search .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633